TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00702-CR


Irene Mendez Palomo, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 04-356-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

A jury convicted appellant Irene Mendez Palomo of two counts of aggravated sexual
assault of a child, for which it imposed prison terms of thirty-five and sixty-nine years.  See Tex.
Pen. Code Ann. § 22.021 (West Supp. 2005).  The jury also imposed a $10,000 fine for each count.
Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  Appellant received a copy of counsel's brief and was advised of her right to
examine the appellate record and to file a written response to counsel's brief.  She did so in the form
of a letter to the Court.
We have reviewed the record, counsel's brief, and appellant's written response.  We
agree with counsel that the appeal is frivolous.  We find nothing in the record that might arguably
support the appeal.  See Bledsoe v. State, No. PD-300-04, 2005 Tex. Crim. App. LEXIS 1969, at *7-8 (Tex. Crim. App. Nov. 16, 2005).  Counsel's motion to withdraw is granted.
The judgment of conviction is affirmed.


				__________________________________________
				Bea Ann Smith, Justice
Before Justices B. A. Smith, Patterson and Puryear
Affirmed
Filed:   February 16, 2006
Do Not Publish